Title: From George Washington to Robert Morris, 24 August 1781
From: Washington, George
To: Morris, Robert


                        Dear Sir

                            Head Quarters Kings Ferry 24th Augt 1781.
                        
                        Immediately after you left Camp, I applied to Mr Tarlé the French Intendant and requested to know the
                            quantity of Flour which he could spare us and where he would wish to have it replaced. I have not been able to ascertain
                            either of these points, but from a conversation which passed yesterday between Mr Tarle and Colo. Stewart on the subject,
                            I do not imagine we shall obtain more than 1000 or 1200 Barrels in this quarter; and as the whole or the greater part
                            which is to be given in return will be wanted to the southward, I think you may with safety prepare a few hundred Barrels
                            in Philada at which place the French will have a quantity of Bread Baked, and the remainder at the Head of Elk and upon
                            Chesapeak. The Moment I know with more certainty, I will inform you.
                        We have been delayed here longer than I expected by the difficulty of crossing the North River—The American
                            Troops march tomorrow Morning and I hope by the time we reach Springfeild we shall hear of the arrival of the fleet in
                            Chesapeak. After that, our design may be unmasked—It will take a very considerable number of Craft to carry us down the
                            Delaware and I shall be obliged to you for keeping in mind my request that you would assist the Qr Mr in procuring them
                            and the Vessels in Chesapeak should he call upon you for that purpose. I am &c

                    